—Order, Supreme Court, Bronx County (Barry Salman, J.), entered on or about November 12, 1998, which, in an action for, inter alia, damages for conversion of church property, upon reargument, adhered to a prior order, same court and Justice, denying defendants’ motion for a rehearing on the issue of the subject property’s ownership, and order, same court and Justice, entered April 26, 1999, which, to the extent appealable, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Since the deed, mortgage and loan settlement all name plaintiff as the owner of the property in question and defendants have failed to establish that the property was subject to a trust, either an actual or constructive, in their favor, plaintiff was properly granted a writ of assistance to place it in possession of the property and defendants’ motion for summary judgment was properly denied (see, First Presbyt. Church v United Presbyt. Church, 62 NY2d 110, cert denied 469 US 1037).
*100We have considered defendants’ other arguments and find them unavailing. Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.